                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

ALBERT LEON RABON,                            )
                                              )
      Petitioner,                             )
                                              )
      v.                                      ) CIVIL ACT. NO. 2:17-cv-360-ECM
                                              )                 [WO]
WALTER WOOD,                                  )
                                              )
      Respondent.                             )

                                 OPINION and ORDER

      On May 22, 2019, the Magistrate Judge entered a Recommendation that the

petitioner’s habeas petition be dismissed with prejudice (doc. 23) to which no

objections have been filed.      Upon an independent review of the file, upon

consideration of the Recommendation, and for good cause, it is

      ORDERED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, and the petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 be and is hereby DISMISSED as moot because a favorable decision on the

merits would not entitle him to any relief.

      DONE this 21st day of June, 2019.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
